EXECUTION VERSION
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
between
 
RESIDENTIAL CAPITAL, LLC,
 
as Seller


and
 
GMAC LLC,
 
as Purchaser


January 30, 2009
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page
         
ARTICLE 1. DEFINITIONS; INTERPRETATION
 
2
 
1.1
 
Definitions
 
2
 
1.2
 
Interpretation
 
7
ARTICLE 2. PURCHASE AND SALE
 
8
 
2.1
 
Purchase of Class M Common Units
 
8
 
2.2
 
Consideration
 
8
 
2.3
 
Closing
 
8
 
2.4
 
Deliveries of Seller. At the Closing, Seller shall deliver to Purchaser:
 
8
 
2.5
 
Deliveries of Purchaser
 
8
ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF SELLER
 
8
 
3.1
 
Authority of Seller
 
9
 
3.2
 
Ownership of the Transferred Class M Common Units
 
9
 
3.3
 
Consents and Approvals
 
9
 
3.4
 
Financial Statements
 
10
 
3.5
 
No Material Adverse Change
 
10
 
3.6
 
Litigation
 
10
 
3.7
 
Compliance With Agreements and Law
 
10
 
3.8
 
Compliance with Affiliate Agreements
 
10
 
3.9
 
Compliance with Laws
 
10
 
3.10
 
Brokers or Finders
 
11
 
3.11
 
Limitation of Representations and Warranties
 
11
 
4.1
 
Authority of Purchaser
 
12
 
4.2
 
Ownership of the Transferred Notes
 
12
 
4.3
 
Consents and Approvals
 
12
 
4.4
 
Brokers and Finders
 
12
 
4.5
 
No Knowledge of Breach
 
12
ARTICLE 5. COVENANTS
 
13
 
5.1
 
Subsequent Actions
 
13
 
5.2
 
Third Party Consents
 
13
 
5.3
 
Records; Post-Closing Access to Information
 
13



 
-i-

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
(continued)



       
Page
             
5.4
 
Solicitation of Third-Party Purchasers
 
14
 
5.5
 
Services Between GMAC Bank and Seller
 
18
ARTICLE 6. CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
18
 
6.1
 
Deliveries by Seller
 
18
 
6.2
 
Injunctions
 
19
 
6.3
 
Laws
 
19
ARTICLE 7. CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
 
19
 
7.1
 
Deliveries by Purchaser
 
19
 
7.2
 
Injunctions
 
19
 
7.3
 
Laws
 
19
 
7.4
 
Fairness Opinion
 
19
ARTICLE 8. SURVIVAL AND INDEMNIFICATION
 
19
 
8.1
 
Survival
 
19
 
8.2
 
Indemnification by Seller
 
20
 
8.3
 
Indemnification by Purchaser
 
20
 
8.4
 
Limitations on Liability
 
21
 
8.5
 
Claims
 
21
 
8.6
 
Notice of Third Party Claims; Assumption of Defense
 
22
 
8.7
 
Settlement or Compromise
 
23
 
8.8
 
Net Losses; Subrogation; Mitigation
 
23
 
8.9
 
Special Rule for Fraud
 
24
ARTICLE 9. TAX MATTERS
 
24
 
9.1
 
Transfer Taxes
 
24
 
9.2
 
Liability for Taxes and Related Matters
 
24
 
9.3
 
Cooperation
 
25
 
9.4
 
Refunds
 
25
ARTICLE 10. MISCELLANEOUS
 
25
 
10.1
 
Expenses
 
25
 
10.2
 
Amendment
 
25
 
10.3
 
Notices
 
25

 
 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



       
Page
             
10.4
 
Waivers
 
26
 
10.5
 
Counterparts
 
26
 
10.6
 
Applicable Law
 
26
 
10.7
 
Assignment
 
27
 
10.8
 
No Third Party Beneficiaries
 
27
 
10.9
 
Waiver of Jury Trial
 
27
 
10.10
 
Written Disclosures
 
27
 
10.11
 
Incorporation
 
27
 
10.12
 
Complete Agreement
 
27
 
10.13
 
Public Announcements
 
28
 
10.14
 
Further Assurances
 
28
 
10.15
 
Severability
 
28


 
-iii-

--------------------------------------------------------------------------------

 
 
Exhibits
         
Exhibit A
 
Unit Assignment
Exhibit B
 
Effective IB Finance LLC Agreement
Exhibit C
 
Note Forgiveness Agreement
Exhibit D
 
Purchaser Unit Assignment
Exhibit E
 
Form of Confidentiality Agreement



Schedules
         
Schedule 1.1
 
Purchaser’s Knowledge
Schedule 1.2
 
Seller’s Knowledge


 
-iv-

--------------------------------------------------------------------------------

 


MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This MEMBERSHIP INTEREST PURCHASE AGREEMENT is entered into on the 30th day of
January, 2009 between Residential Capital, LLC, a Delaware limited liability
company (“Seller”), and GMAC LLC, a Delaware limited liability company
(“Purchaser”).
 
WHEREAS, on the date hereof, Purchaser has amended that certain loan agreement,
dated as of November 20, 2008, among Passive Asset Transactions, LLC and RFC
Asset Holdings II, LLC, as borrowers, Residential Funding Company, LLC, GMAC
Mortgage, LLC and Seller, as guarantors, and Purchaser, as lender agent and
initial lender, to extend the maturity of the $430 million revolving credit
facility provided under such agreement to March 31, 2009;
 
WHEREAS, immediately prior to the consummation of the transactions contemplated
hereby, Purchaser has exercised its right under that certain Exchange Agreement,
dated as of March 31, 2008 (the “Exchange Agreement”), among Purchaser, Seller
and IB Finance Holding Company, LLC, a Delaware limited liability company (“IB
Finance”) to exchange on a one-for-one basis (the “Exchange”) all of its units
of preferred membership interests of Seller (the “Seller Preferred Units”) for
an equivalent number of IB Finance non-voting, non-cumulative,
non-participating, perpetual preferred interests (the “Class M Preferred
Units”);
 
WHEREAS, pursuant to the Exchange Notice (as defined in the Exchange Agreement),
Seller and Purchaser agreed to effect the Exchange on the date hereof
immediately prior to consummating the transactions contemplated by this
Agreement;
 
WHEREAS, prior to giving effect to the Exchange, (i) Purchaser owned 806,344
Seller Preferred Units and (ii) Seller owned 2,000,000 Class M limited liability
company interests of IB Finance (the “Class M Common Units”);
 
WHEREAS, in the Exchange and in accordance with Section 2.6 of that certain
Amended and Restated Limited Liability Company Agreement of IB Finance, dated
and effective as of March 31, 2008 (the “IB Finance LLC Agreement”), between
GMAC Mortgage Group LLC and Purchaser, the number of Class M Common Units held
by Seller was reduced by the number of Class M Preferred Units issued to
Purchaser;
 
WHEREAS, immediately prior to the consummation of this transaction, (i)
Purchaser owns 806,344 Class M Preferred Units and (ii) Seller owns 1,193,656
Class M Common Units, representing all of the issued and outstanding Class M
Common Units;
 
WHEREAS, after giving effect to such exchange and immediately prior to the
consummation of the transactions contemplated hereby, IB Finance, Purchaser and
Seller have amended and restated the IB Finance LLC Agreement and entered into
that certain Second Amended and Restated Limited Liability Company Agreement of
IB Finance on the date hereof, the form of which is attached hereto as Exhibit B
(the “Effective IB Finance LLC Agreement”);
 
WHEREAS, IB Finance owns all of the issued and outstanding capital stock of GMAC
Bank, a Utah-chartered, nonmember, industrial bank (the “Bank”); and
 
 
 

--------------------------------------------------------------------------------

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Seller desires
to sell, assign and transfer to Purchaser, and Purchaser desires to purchase
from Seller, and take assignment and delivery of, the Transferred Class M Common
Units (as hereinafter defined).
 
NOW, THEREFORE, in consideration of the premises and the mutual promises herein
contained, Seller and Purchaser agree as follows:
 
ARTICLE 1.
 
DEFINITIONS; INTERPRETATION
 
1.1           Definitions.  The following terms shall have the following
meanings for the purposes of this Agreement:
 
“Additional Cash Consideration” shall have the meaning set forth in Section
5.4(d).
 
“Affiliate” means any Person controlling, controlled by or under common control
with another Person.  For purposes of this definition only, “control” shall mean
the ownership, directly or indirectly, of 50% or more of the outstanding common
stock or other equity interest of a Person.  For purposes of this Agreement,
Purchaser and Seller shall not be considered Affiliates.
 
“Affiliate Agreements” means the agreements Previously Disclosed for such
purpose.
 
“Agreement” means this Membership Interest Purchase Agreement, including all
Exhibits and Schedules hereto and all Previously Disclosed schedules pursuant to
the terms of this Agreement.
 
“Bank” shall have the meaning set forth in the preamble.
 
“Basket Amount” shall have the meaning set forth in Section 8.4(a).
 
“Broker-Dealer” shall have the meaning set forth in Section 5.4(f).
 
“Business Day” means any day of the year, other than (i) any Saturday or Sunday
or (ii) any other day on which banks located in New York, New York generally are
closed for business.
 
“Cash Portion” shall have the meaning set forth in Section 5.4(c).
 
“Class M Common Units” shall have the meaning set forth in the preamble.
 
“Class M Preferred Units” shall have the meaning set forth in the preamble.
 
“Closing” means the closing of the purchase of the Transferred Class M Common
Units.
 
“Closing Date” shall have the meaning set forth in Section 2.3.
 
“Confidentiality Agreement” shall have the meaning set forth in Section 5.4(b).
 
 
2

--------------------------------------------------------------------------------

 

“Consents” shall have the meaning set forth in Section 5.2.
 
“Debt Consideration” shall have the meaning set forth in Section 5.4(d).
 
“Effective IB Finance LLC Agreement” shall have the meaning set forth in the
preamble.
 
“Exchange” shall have the meaning set forth in the preamble.
 
“Exchange Agreement” shall have the meaning set forth in the preamble.
 
“Excluded Representations” means the representations and warranties of the
parties hereto contained in Sections 3.1, 3.2, 3.10, 4.1, 4.2 and 4.4.
 
“FDIC” means the Federal Deposit Insurance Corporation.
 
“First Partial Value” shall mean the value of the Partial Debt Consideration as
of 11:00 a.m. eastern time on the date the Membership Interest Purchase Letter
Agreement is executed as finally determined in accordance with Section
5.4(f)(i).
 
“First Value” shall mean the value of the Debt Consideration as of 11:00 a.m.
eastern time on the date the Membership Interest Purchase Letter Agreement is
executed as finally determined in accordance with Section 5.4(f)(i).
 
“Governmental Authority” means any U.S., state, provincial or municipal entity,
any foreign government and any political subdivision or other executive,
legislative, administrative, judicial, quasi-judicial or other governmental
department, commission, court, board, bureau, agency or instrumentality,
domestic or foreign.
 
“GMAC Revolver” means the Loan Agreement, dated as of June 4, 2008, as amended,
by and among Residential Funding Company, LLC and GMAC Mortgage, LLC, as
borrowers, Seller, GMAC Residential Holding Company, LLC, GMAC-RFC Holding
Company, LLC and Homecomings Financial, LLC, as guarantors, certain other of
their Affiliates party thereto, as obligors, Wells Fargo Bank, N.A., as first
priority collateral agent, and Purchaser, as initial lender and as lender agent.
 
“IB Finance” shall have the meaning set forth in the preamble.
 
“IB Finance LLC Agreement” shall have the meaning set forth in the preamble.
 
“Indemnification Cap” shall have the meaning set forth in Section 8.4(a).
 
“Indemnified Person” means the Person or Persons entitled to, or claiming a
right to, indemnification under Article 8.
 
“Indemnifying Person” means the Person or Persons owing payment, or making
payment for purposes of indemnification under Article 8.
 
“Initial Notice” shall have the meaning set forth in Section 8.6.
 
 
3

--------------------------------------------------------------------------------

 

“Law” means any law, statute, regulation, ordinance, rule, order, decree,
judgment, consent decree or governmental requirement enacted, promulgated,
entered into, agreed to or imposed by any Governmental Authority.
 
“Lien” means any title defect, conflicting or adverse claim of ownership,
mortgage, deed of trust, hypothecation, security interest, lien, pledge, claim,
right of first refusal, option, charge, restrictive covenant, lease, order,
decree, judgment, stipulation, settlement, attachment, objection or other
encumbrance of any nature whatsoever.
 
“Loss” or “Losses” means any and all damages, losses, actions, proceedings,
causes of action, obligations, liabilities, claims, Liens, penalties, fines,
demands, assessments, awards, judgments, settlements, costs and expenses,
including (i) court costs and similar costs of litigation, (ii) reasonable
attorneys’ and consultants’ fees, including those incurred in connection with
(a) investigating or attempting to avoid the matter giving rise to the Losses or
(b) successfully establishing a valid right to indemnification for Losses and
(iii) interest awarded as part of a judgment or settlement, if any, but in any
event shall exclude consequential, punitive, special or incidental damages or
lost profits claimed, incurred or suffered by any Indemnified Person (which
exclusion does not include any consequential, punitive, special or incidental
damages or lost profits for which such Indemnified Person is liable to a third
party as a direct, out-of-pocket cost of such Indemnified Person).
 
“Material Adverse Effect” means any condition, circumstance, change or effect
that, individually or when taken together with all other conditions,
circumstances, changes or effects, is materially adverse to the Mortgage
Division, taken as a whole; provided, that, for purposes of this Agreement, a
Material Adverse Effect shall not include any condition, circumstance, change or
effect to the Mortgage Division resulting from or arising out of (i) conditions,
circumstances, changes or effects that are generally applicable to Person
engaged in the industry or markets in which the Mortgage Division is operated,
(ii) the announcement or disclosure of the execution of this Agreement or of the
transactions contemplated herein, (iii) general economic, regulatory or
political conditions or changes in the countries in which the Mortgage Division
is operated, (iv) military action or acts of terrorism, (v) changes in
applicable Law  after the date hereof, (vi) compliance with the terms of this
Agreement, or (vii) the conditions in or changes to any financial, banking or
securities markets (including any disruption thereof and any decline in the
price of any security or market index); and provided, further, that in the case
of each of clauses (i), (iii), (iv), (v) and (vii), the Mortgage Division is not
materially disproportionately affected by such condition, circumstance, change
or effect compared to other Persons engaged in the conduct of businesses similar
to the Mortgage Division.
 
“Membership Interest Purchase Letter Agreement” shall have the meaning set forth
in Section 5.4(c).
 
“Mortgage Division” means the Mortgage Division of the Bank.
 
“Mortgage Loan Documents” means, for each Mortgage Loan, all documents
pertaining to such Mortgage Loan, including the Mortgage Note, the mortgage or
deed of trust and all assignments of the mortgage or deed of trust, all
endorsements and allonges to the Mortgage Note, the title insurance policy with
all endorsements thereto, any security agreement and financing statements, any
account agreements, and any assignments, assumptions, modifications,
continuations or amendments to any of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 

“Mortgage Loans” means any residential mortgage loan or other extension of
credit secured by a Lien on real property of a borrower originated or purchased
by Seller or the Bank and included as part of the “Mortgage loans held for sale,
net” or “Mortgage loans held for investment” or is otherwise a mortgage loan
asset on the consolidated balance sheet of the Bank as of the Closing Date,
including any related REO Properties.
 
“Mortgage Note” means, with respect to a residential Mortgage Loan, a promissory
note or notes, or other evidence of indebtedness, with respect to such Mortgage
Loan secured by a mortgage or mortgages, together with any assignment,
reinstatement, extension, endorsement or modification thereof.
 
“Mortgaged Property” means a fee simple property (or such other estate in real
property as is commonly accepted as collateral for Mortgage Loans that are
subject to secondary mortgage sales or securitizations) that secures a Mortgage
Note and that is subject to a mortgage.
 
“New Purchase Agreement” shall have the meaning set forth in Section 5.4(d).
 
“New Purchase Agreement Closing Date” means the date on which the closing under
the New Purchase Agreement occurs.
 
“New Purchase Price” shall have the meaning set forth in Section 5.4(c).
 
“New Purchaser” shall have the meaning set forth in Section 5.4(c).
 
“Note Forgiveness Agreement” means the agreement with respect to the Transferred
Notes in the form of Exhibit C attached hereto.
 
“Partial Debt Consideration” shall have the meaning set forth in Section 5.4(c).
 
“Person” means any individual, corporation, partnership, association, limited
liability company, trust, governmental or quasi-governmental authority or body
or other entity or organization in any jurisdiction.
 
“Previously Disclosed” means information set forth on a schedule delivered by
Seller to Purchaser on the date hereof; provided, however, that disclosure of
such information or disclosure in any section of such schedule shall apply only
to the indicated defined term or section of this Agreement except to the extent
that it is reasonably apparent from the face of such disclosure that such
disclosure is relevant to another defined term or section of this Agreement.
 
“Proposed Amendments” shall have the meaning set forth in Section 5.4(c).
 
“Purchase Price” shall mean $608,522,330.63.
 
“Purchaser” shall have the meaning set forth in the preamble.
 
“Purchaser Indemnified Parties” shall have the meaning set forth in Section 8.2.
 
 
5

--------------------------------------------------------------------------------

 

“Purchaser’s Knowledge,” or variations thereof, means the actual knowledge of
the Persons set forth on Schedule 1.1 hereto.
 
“Purchaser Unit Assignment” means the Assignment and Assumption of Limited
Liability Company Interests in the form of Exhibit D attached hereto.
 
“REO Property” means a Mortgaged Property acquired through foreclosure,
acceptance of a deed in lieu of foreclosure or otherwise in connection with the
default or imminent default of a Mortgage Loan.
 
“Second Lien Notes” means Seller’s 8.5% Notes due May 15, 2010.
 
“Second Partial Value” shall mean the value of the Partial Debt Consideration as
of 11:00 a.m. eastern time on the New Purchase Agreement Closing Date as finally
determined in accordance with Section 5.4(f)(ii).
 
“Second Value” shall mean the value of the Debt Consideration as of 11:00 a.m.
eastern time on the New Purchase Agreement Closing Date as finally determined in
accordance with Section 5.4(f)(ii).
 
“Seller” shall have the meaning set forth in the preamble.
 
“Seller Indemnified Parties” shall have the meaning set forth in Section 8.3.
 
“Seller LLC Agreement” means the Amended and Restated Limited Liability Company
Agreement of Seller, dated and effective as of March 31, 2008, between GMAC
Mortgage Group LLC and Purchaser.
 
“Seller Notes” means all secured and unsecured debt securities of Seller that
are outstanding as of the Closing Date.
 
“Seller Preferred Units” shall have the meaning set forth in the preamble.
 
“Seller’s Knowledge,” or variations thereof, means the actual knowledge of the
Persons set forth on Schedule 1.2 hereto.
 
“Servicing Agreements” means the servicing agreements, pooling and servicing
agreements, subservicing agreements, master servicing agreements, interim
servicing agreements and related agreements, including all documents attached as
an exhibit or schedule to or incorporated by reference into any Servicing
Agreement and any amendment thereto, pursuant to which the Mortgage Loans are
serviced.
 
“Superior Offer Notice” shall have the meaning set forth in Section 5.4(c).
 
 
6

--------------------------------------------------------------------------------

 

“Tax” or “Taxes” mean all taxes, charges, fees, duties, levies or other
assessments, including income, gross receipts, capital stock, net proceeds, ad
valorem, turnover, real, personal and other property (tangible and intangible),
goods and services, sales, use, franchise, excise, value added, stamp, leasing,
lease, user, transfer, fuel, excess profits, occupational, interest
equalization, windfall profits, unitary, severance and employees’ income
withholding, unemployment and Social Security taxes, duties, assessments and
charges (including the recapture of any tax items such as investment tax
credits), which are imposed by the United States, Canada or any Governmental
Authority, including any interest, penalties or additions to tax related thereto
imposed by any Governmental Authority (including any interest or penalties with
respect to such Taxes).
 
“Tax Return” means all returns and reports of or with respect to Taxes required
to be filed with any Governmental Authority or depository.
 
“Third Lien Notes” means Seller’s 9.625% Notes due May 15, 2015.
 
“Third-Party Letter of Intent” shall have the meaning set forth in Section
5.4(a).
 
“Third-Party Purchaser” shall have the meaning set forth in Section 5.4(a).
 
“Transaction Documents” means this Agreement, the Note Forgiveness Agreement and
the Unit Assignment.
 
“Transferred Class M Common Units” shall have the meaning set forth in Section
2.1.
 
“Transferred Notes” shall have the meaning set forth in Section 2.2.
 
“Transfer Taxes” shall have the meaning set forth in Section 9.1.
 
“Unit Assignment” means the Assignment and Assumption of Limited Liability
Company Interests in the form of Exhibit A attached hereto.
 
1.2           Interpretation.  The headings preceding the text of Articles and
Sections included in this Agreement and the Exhibits hereto are for convenience
only and shall not be deemed part of this Agreement or be given any effect in
interpreting this Agreement.  The use of the masculine, feminine or neuter
gender or the singular or plural form of words herein shall not limit any
provision of this Agreement.  The use of the terms “including” or “include”
shall in all cases herein mean “including, without limitation” or “include,
without limitation,” respectively.  Reference to any Person includes such
Person’s successors and assigns to the extent such successors and assigns are
permitted by the terms of any applicable agreement.  Reference to a Person in a
particular capacity excludes such Person in any other capacity or
individually.  Reference to any agreement (including this Agreement), document
or instrument means such agreement, document or instrument as amended or
modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms hereof.  Underscored references to Articles,
Sections, paragraphs, clauses or Exhibits  shall refer to those portions of this
Agreement.  The use of the terms “hereunder,” “hereby,” “hereof,” “hereto” and
words of similar import shall refer to this Agreement as a whole and not to any
particular Article, Section, paragraph or clause of, or Exhibit to, this
Agreement.
 
 
7

--------------------------------------------------------------------------------

 

ARTICLE 2.
 
PURCHASE AND SALE
 
2.1           Purchase of Class M Common Units.  On the terms and conditions set
forth in this Agreement, at the Closing, Seller shall sell, assign and transfer
to Purchaser, and Purchaser shall purchase from Seller, and take assignment and
delivery of, 1,193,656 Class M Common Units (the “Transferred Class M Common
Units”) for the consideration set forth in Section 2.2.
 
2.2           Consideration.  At the Closing, Purchaser shall deliver to Seller
$830,511,000 outstanding principal amount of the Second Lien Notes, plus any
accrued but unpaid interest relating thereto as of the Closing Date (the
“Transferred Notes”), in consideration of the receipt of the Transferred Class M
Common Units.
 
2.3           Closing.  The Closing shall take place at the offices of Mayer
Brown LLP, 71 South Wacker Drive, Chicago, Illinois 60606, at 5:00 p.m. eastern
time on the date hereof (the “Closing Date”).
 
2.4           Deliveries of Seller. At the Closing, Seller shall deliver to
Purchaser:
 
(a)           the Unit Assignment duly executed by Seller;
 
(b)           the Note Forgiveness Agreement duly executed by Seller;
 
(c)           the Effective IB Finance LLC Agreement duly executed by Seller and
IB Finance;
 
(d)           such other documents as may be reasonably requested by Purchaser
to accomplish the transactions contemplated hereby.
 
2.5           Deliveries of Purchaser.  At the Closing, Purchaser shall deliver
to Seller:
 
(a)           the Unit Assignment duly executed by Purchaser;
 
(b)           the Note Forgiveness Agreement duly executed by Purchaser;
 
(c)           the Effective IB Finance LLC Agreement duly executed by Purchaser;
 
(d)           such other documents as may be reasonably requested by Purchaser
to accomplish the transactions contemplated hereby.
 
ARTICLE 3.
 
REPRESENTATIONS AND WARRANTIES OF SELLER
 
Seller represents and warrants to Purchaser as of the date hereof as follows:
 
 
8

--------------------------------------------------------------------------------

 

3.1           Authority of Seller.  Seller is a limited liability company
validly existing, duly formed and in good standing under the laws of the State
of Delaware, and has all requisite limited liability company power and authority
to own, lease and operate its properties and assets and to carry on its business
as now being conducted.  Seller has all requisite limited liability company
power and authority to enter into this Agreement and the other Transaction
Documents to which it is a party and to carry out the transactions contemplated
in this Agreement and the other Transaction Documents to which it is a
party.  The execution, delivery and performance by Seller of this Agreement and
the other Transaction Documents to which it is a party have been duly authorized
by all necessary limited liability company action on the part of Seller,
including the approval of the independent directors of Seller under Section 2(b)
of the Amended and Restated Operating Agreement, dated as of November 27, 2006,
between General Motors Corporation, Purchaser and Seller.  This Agreement has
been, and each other Transaction Document to which it is a party, when executed
and delivered at the Closing will be duly and validly executed and delivered by
Seller and this Agreement constitutes, and each of the other Transaction
Documents to which it is a party will constitute, the legal, valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms,
except as such enforceability may be limited by principles of public policy and
subject to the laws of general application relating to bankruptcy, insolvency,
and the relief of debtors and to rules of law governing specific performance,
injunctive relief and other equitable remedies.
 
3.2           Ownership of the Transferred Class M Common Units.  Seller is the
owner of all right, title and interest (record and beneficial) in and to the
Transferred Class M Common Units, free and clear of any Lien, other than (i)
Liens under federal and state securities laws, (ii) Liens securing the GMAC
Revolver, the Second Lien Notes and the Third Lien Notes (which Liens will be
released as of the Closing Date) and (iii) obligations under the Effective IB
Finance LLC Agreement.  The Transferred Class M Common Units constitute all of
the Class M Common Units owned by Seller.  The transfer and delivery to
Purchaser of the Transferred Class M Common Units hereunder will transfer to
Purchaser legal and valid title to all of the Transferred Class M Common Units,
free and clear of any Lien, other than Liens under federal and state securities
laws and obligations under the Effective IB Finance LLC Agreement.  No Person
(other than Purchaser) has any agreement or option, or any right or privilege
(whether pre-emptive, contractual or otherwise) capable of becoming an agreement
or option, to acquire the Transferred Class M Common Units.
 
3.3           Consents and Approvals.  No consent of, or declaration, filing or
registration with, the FDIC or any other Governmental Authority or any other
Person is required to be obtained or made, as applicable, by Seller in
connection with the execution, delivery and performance of this Agreement and
the other Transaction Documents, or the consummation of the transactions
contemplated by this Agreement or by any other Transaction Document, except for
consents, declarations, filings and registrations the failure to have which,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or a material adverse effect on the ability of Seller to
consummate the transactions contemplated hereby and satisfy all its obligations
hereunder.
 
 
9

--------------------------------------------------------------------------------

 

3.4           Financial Statements.
 
(a)           Seller has delivered to Purchaser on the date hereof the unaudited
consolidated balance sheet and consolidated income statement of the Mortgage
Division for the 12 months ended December 31, 2008 (the “Financial
Statements”).  To Seller’s Knowledge, (i) the Financial Statements were prepared
from the books and records of Seller, the Bank and its Subsidiaries and (ii) the
Financial Statements, subject to normal year-end and quarterly adjustments and
the absence of notes, fairly present in all material respects the financial
condition and the results of operations of the Mortgage Division as of the date
of and for the period referred to in such Financial Statements.
 
(b)           To Seller’s Knowledge, there are no liabilities or obligations
relating to the Mortgage Division of any nature, whether accrued, contingent or
otherwise, except for liabilities or obligations (i) reflected in the Financial
Statements, (ii) that were incurred since the date of the Financial Statements
in the ordinary course of business, (iii) that were incurred in connection with
this Agreement or any Transaction Document or the transactions contemplated
hereby or thereby, or (iv) that individually or in the aggregate (including
liabilities referred to in clauses (i) through (iii) above) have not had and
would not reasonably be expected to have a Material Adverse Effect.
 
3.5           No Material Adverse Change.  Except for general conditions,
circumstances, changes or effects since December 31, 2008 that may have affected
the particular mortgage related assets held or owned by the Mortgage Division,
to Seller’s Knowledge, since December 31, 2008, there has not occurred any
change in the business or operations of the Mortgage Division, in the aggregate,
that had, or would reasonably be expected to have, a Material Adverse Effect.
 
3.6           Litigation.  Except as otherwise disclosed in writing by Seller to
Purchaser on the date hereof, to Seller’s Knowledge, there is no demand, claim,
suit, action, arbitration or legal, administrative or other proceeding pending
or threatened against IB Finance, the Bank or any of its Subsidiaries, officers,
directors or employees relating to the Mortgage Division or its assets or
operations.
 
3.7           Compliance With Agreements and Law.  To Seller’s Knowledge, the
origination and servicing of the Mortgage Loans and the other assets in the
Mortgage Division have been performed in all material respects in compliance
with all provisions of the related Mortgage Loan Documents, applicable Servicing
Agreements and Law.
 
3.8           Compliance with Affiliate Agreements.  Seller has performed in all
material respects all of its obligations under the Affiliate Agreements relating
to the Mortgage Division and is in material compliance with all provisions of
the Affiliate Agreements relating to the Mortgage Division and applicable Law
relating to such agreements.
 
3.9           Compliance with Laws.  To Seller’s Knowledge, (i) the Bank is, in
all material respects, in compliance with all applicable Laws with respect to
the Mortgage Loans and Mortgage Division and (ii) the Bank is not in default
with respect to any judgment, order, injunction, settlement agreement or decree
of any Governmental Authority in connection with the Mortgage Loans and or
Mortgage Division (it being understood that the representation contained in this
Section 3.9 shall not apply to Tax matters).
 
 
10

--------------------------------------------------------------------------------

 

3.10           Brokers or Finders.  Except for Goldin Associates, L.L.C. and UBS
Securities LLC, whose fees will be paid by Seller, Seller has not incurred, nor
will it incur, directly or indirectly, any liability for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this
Agreement or the transactions contemplated hereby.
 
3.11           Limitation of Representations and Warranties.  EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT, SELLER IS NOT MAKING
ANY OTHER REPRESENTATIONS OR WARRANTIES, WRITTEN OR ORAL, STATUTORY, EXPRESS OR
IMPLIED, CONCERNING IB FINANCE, THE BANK, THE TRANSFERRED CLASS M COMMON UNITS,
THE MORTGAGE DIVISION OR THE ASSETS OR LIABILITIES OF IB FINANCE, BANK OR SELLER
OR THEIR RESPECTIVE SUBSIDIARIES.  PURCHASER ACKNOWLEDGES THAT, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, INCLUDING ARTICLE III, SELLER HAS NOT
MADE, AND SELLER HEREBY EXPRESSLY DISCLAIMS AND NEGATES, AND PURCHASER HEREBY
EXPRESSLY WAIVES, ANY REPRESENTATION OR WARRANTY, EXPRESS, IMPLIED, AT COMMON
LAW, BY STATUTE OR OTHERWISE RELATING TO, AND PURCHASER HEREBY EXPRESSLY WAIVES
AND RELINQUISHES ANY AND ALL RIGHTS, CLAIMS AND CAUSES OF ACTION AGAINST SELLER
AND ITS REPRESENTATIVES IN CONNECTION WITH, THE ACCURACY, COMPLETENESS OR
MATERIALITY OF ANY INFORMATION, DATA OR OTHER MATERIALS (WRITTEN OR ORAL)
HERETOFORE FURNISHED TO PURCHASER AND ITS REPRESENTATIVES BY OR ON BEHALF OF IB
FINANCE, BANK OR SELLER.  WITHOUT LIMITING THE FOREGOING, SELLER IS NOT MAKING
ANY REPRESENTATION OR WARRANTY TO PURCHASER WITH RESPECT TO ANY FINANCIAL
PROJECTION OR FORECAST RELATING TO IB FINANCE, THE BANK, THE MORTGAGE DIVISION,
ANY SUBSIDIARIES, THE TRANSFERRED CLASS M COMMON UNITS OR SELLER.  WITH RESPECT
TO ANY PROJECTION OR FORECAST DELIVERED ON BEHALF OF BANK, IB FINANCE OR SELLER
TO PURCHASER OR ITS REPRESENTATIVES, PURCHASER ACKNOWLEDGES THAT (A) THERE ARE
UNCERTAINTIES INHERENT IN ATTEMPTING TO MAKE SUCH PROJECTIONS AND FORECASTS, (B)
IT IS FAMILIAR WITH SUCH UNCERTAINTIES, (C) IT IS TAKING FULL RESPONSIBILITY FOR
MAKING ITS OWN EVALUATION OF THE ADEQUACY AND ACCURACY OF ALL SUCH PROJECTIONS
AND FORECASTS FURNISHED TO IT AND (D) IT SHALL HAVE NO CLAIM AGAINST SELLER OR
ITS AFFILIATES WITH RESPECT THERETO.
 
 
11

--------------------------------------------------------------------------------

 

ARTICLE 4.
 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to Seller as of the date hereof as follows:
 
4.1           Authority of Purchaser.  Purchaser is a limited liability company
validly existing, duly formed and in good standing under the laws of the State
of Delaware, and has all requisite limited liability company power and authority
to own, lease and operate its properties and assets and to carry on its business
as now being conducted.  Purchaser has all requisite limited liability company
power and authority to enter into this Agreement and the other Transaction
Documents to which it is a party and to carry out the transactions contemplated
in this Agreement and the other Transaction Documents to which it is a
party.  The execution, delivery and performance by Purchaser of this Agreement
and the other Transaction Documents to which it is a party has been duly
authorized by all necessary limited liability company action on the part of
Purchaser.  This Agreement has been, and each other Transaction Document to
which it is a party, when executed and delivered at the Closing will be duly and
validly executed and delivered by Purchaser and this Agreement constitutes, and
each of the other Transaction Documents to which it is a party will constitute,
the legal, valid and binding obligation of Purchaser, enforceable against
Purchaser in accordance with its terms, except as such enforceability may be
limited by principles of public policy and subject to the laws of general
application relating to bankruptcy, insolvency, and the relief of debtors and to
rules of law governing specific performance, injunctive relief and other
equitable remedies.
 
4.2           Ownership of the Transferred Notes.  Purchaser is the owner of all
right, title and interest (record and beneficial) in and to the Transferred
Notes, free and clear of any Lien.  The transfer and delivery to Seller of the
Transferred Notes hereunder will transfer to Seller legal and valid title to all
of the Transferred Notes, free and clear of any Lien.  No Person (other than
Seller) has any agreement or option, or any right or privilege (whether
pre-emptive, contractual or otherwise) capable of becoming an agreement or
option, to acquire the Transferred Notes.
 
4.3           Consents and Approvals.  No consent of, or declaration, filing or
registration with, the FDIC or any Governmental Authority or any other Person is
required to be obtained or made, as applicable, by Purchaser in connection with
the execution, delivery and performance of this Agreement and the other
Transaction Documents, or the consummation of the transactions contemplated by
this Agreement or by any other Transaction Document, except for consents,
declarations, filings and registrations the failure to have which, individually
or in the aggregate, would not reasonably be expected to have a material adverse
effect on the financial condition of Purchaser or the ability of Purchaser to
consummate the transactions contemplated hereby and satisfy all of its
obligations hereunder.
 
4.4           Brokers and Finders.  Except for Goldman, Sachs & Co., whose fees
will be paid by Purchaser, Purchaser has not incurred, nor will it incur,
directly or indirectly, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with this Agreement or the
transactions contemplated hereby.
 
4.5           No Knowledge of Breach.  To Purchaser’s Knowledge, Purchaser has
no knowledge of a breach of or inaccuracy in any representation or warranty of
Seller contained in Section 3.4, 3.5, 3.6, 3.7 or 3.9.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
 
COVENANTS
 
5.1           Subsequent Actions.  Seller and Purchaser shall use commercially
reasonable efforts to take, or cause to be taken, all reasonably necessary
action to do, or cause to be done, all things reasonably necessary, proper or
advisable under applicable Law or otherwise to consummate and make effective the
transactions contemplated by this Agreement as promptly as reasonably
practicable.  If at any time after the Closing, Purchaser shall consider or be
advised that any assurances or any other actions or things are reasonably
necessary (a) to vest, perfect or confirm ownership (of record or otherwise) in
Purchaser or its Affiliates, as applicable, its title or interest in the
Transferred Class M Common Units or (b) otherwise to carry out this Agreement,
Seller shall use commercially reasonable efforts to execute and deliver all
bills of sale, instruments of conveyance, powers of attorney, assignments and
assurances and take and do all such other actions and things as may be
reasonably requested by Purchaser in order to vest, perfect or confirm any and
all right, title and interest in, to and under the Transferred Class M Common
Units, as applicable.  If at any time after the Closing, Seller shall consider
or be advised that any assurances or any other actions or things are reasonably
necessary (i) to vest, perfect or confirm ownership (of record or otherwise) in
Seller or its Affiliates, as applicable, its title or interest in the
Transferred Notes or (ii) otherwise to carry out this Agreement, Purchaser shall
use commercially reasonable efforts to execute and deliver all bills of sale,
instruments of conveyance, powers of attorney, assignments and assurances and
take and do all such other actions and things as may be reasonably requested by
Seller in order to vest, perfect or confirm any and all right, title and
interest in, to and under the Transferred Notes, as applicable.
 
5.2           Third Party Consents.  Seller shall use commercially reasonable
efforts to obtain and to cooperate with Purchaser in the effort to obtain, as
soon as reasonably practicable, all permits, authorizations, consents, waivers
and approvals (collectively “Consents”) from third parties or Governmental
Authorities necessary to consummate this Agreement and the transactions
contemplated hereby with respect to the Transferred Class M Common Units;
provided, that Seller shall not have any obligation to offer to pay any
consideration in order to obtain any such Consent.  Purchaser shall use
commercially reasonable efforts to obtain and to cooperate with Seller in the
effort to obtain, as soon as reasonably practicable, all Consents from third
parties or Governmental Authorities necessary to consummate this Agreement and
the transactions contemplated hereby with respect to the Transferred Notes;
provided, that Purchaser shall not have any obligation to offer to pay any
consideration in order to obtain any such Consent.
 
5.3           Records; Post-Closing Access to Information.  If and for so long
as any party hereto is contesting or defending against any third-party charge,
complaint, action, suit, proceeding, hearing, investigation, claim or demand in
connection with (a) any transaction contemplated under this Agreement or (b) any
fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction involving
the operations of IB Finance and its Subsidiaries, each other party hereto shall
(i) fully cooperate with it and its counsel in, and assist it and its counsel
with, the contest or defense, (ii) make available its personnel (including for
purposes of fact finding, consultation, interviews, depositions and, if
required, as witnesses) and (iii) provide such information, testimony and access
to its books and records, in each case as shall be reasonably requested in
connection with the contest or defense, all at the sole cost and expense (not
including employee compensation and benefits costs) of the contesting or
defending party.  For the avoidance of doubt, this Section 5.3 shall not apply
with respect to disputes between the parties hereto, other than with respect to
cooperation by an Indemnifying Party related to any claim, or the commencement
of any suit, action or proceeding, by any Person not a party hereto in respect
of which indemnity is to be, or is, sought under this Agreement.
 
13

--------------------------------------------------------------------------------


 
5.4           Solicitation of Third-Party Purchasers.
 
(a)           Until the 60th day after the Closing Date, Seller shall be
permitted to offer all of the Transferred Class M Common Units to any
third-party who may have an interest in purchasing all of the Transferred Class
M Common Units.  If any such third-party (each, a “Third-Party Purchaser”)
expresses a firm interest in purchasing all of the Transferred Class M Common
Units for (i) a price in cash greater than the Purchase Price, (ii) a price in
Seller Notes with a fair market value, as reasonably determined by Seller,
greater than the Purchase Price, or (iii) a price in a combination of cash and
Seller Notes with a fair market value, as reasonably determined by Seller, the
sum of which is greater than the Purchase Price, then Seller and such
Third-Party Purchaser may enter into a letter of intent (with respect to each
Third-Party Purchaser, the “Third-Party Letter of Intent”) setting forth the
principal terms on which the Third-Party Purchaser is willing to purchase the
Transferred Class M Common Units.  Seller shall provide to Purchaser copies of
any Third-Party Letters of Intent promptly after they are executed by Seller.
 
(b)           Purchaser agrees to use commercially reasonable efforts to
provide, and will use commercially reasonable efforts to cause the Bank and IB
Finance and their respective officers and management employees to provide, to
any Third-Party Purchaser that has entered into a Third-Party Letter of Intent,
at such Third-Party Purchaser’s expense, during normal business hours and upon
reasonable advance notice, such access to the officers, management employees,
offices, properties, books and records of Purchaser, the Bank and IB Finance (so
long as such access does not unreasonably interfere with the operations of
Purchaser, the Bank or IB Finance or the performance of their respective duties)
as such Third-Party Purchaser reasonably may request in connection with its due
diligence investigation of a possible acquisition of all of the Transferred
Class M Units, subject to the execution of a confidentiality agreement
substantially in the form attached hereto as Exhibit E, including with such
changes as Purchaser shall reasonably agree (each, a “Confidentiality
Agreement”); provided, that Purchaser shall have no obligation to, and shall not
be obligated to cause the Bank or IB Finance or their respective officers or
management employees, to generate or produce any information or reports other
than those generated and produced by Purchaser, the Bank or IB Finance in the
ordinary course of business.  Without Purchaser’s prior written consent, which
written consent may be delivered by e-mail, Seller shall not provide, and shall
cause its respective officers and management employees to not provide, to any
Third-Party Purchaser, directly or indirectly, any information, written or oral,
with respect to the Transferred Class M Common Units, the Bank or IB Finance to
any Third-Party Purchaser that would be considered “Evaluation Material” as such
term is defined in the Confidentiality Agreement prior to the execution of the
Confidentiality Agreement by such Third-Party Purchaser.  From and after the
execution of the Confidentiality Agreement by such Third-Party Purchaser, Seller
shall keep Purchaser reasonably informed of the progress of such Third-Party
Purchaser’s due diligence with respect to the possible transaction and shall
copy Purchaser on all distributions of written materials to such Third-Party
Purchaser.
 
14

--------------------------------------------------------------------------------


 
(c)           If Seller’s senior management determines in good faith, after
consultation with outside counsel and financial advisors, that a transaction
with such Third-Party Purchaser is reasonably likely to be completed, taking
into account such financial, regulatory, legal and other aspects of such
proposed transaction as Seller’s senior management and their counsel and
advisors reasonably deem appropriate, and Seller determines to enter into a
transaction to sell the Transferred Class M Units to a particular Third-Party
Purchaser, then such Third-Party Purchaser (the “New Purchaser”) and Seller
shall enter into a membership interest purchase letter agreement (the
“Membership Interest Purchase Letter Agreement”), which shall constitute a
binding offer to purchase the Transferred Class M Common Units for a period of
no less than the number of days equal to (i) the number of days from the date of
the execution of the Membership Interest Purchase Letter Agreement until the
60th day after the Closing Date plus (ii) at least 20 Business Days, and shall
set forth, among other things, (1) (A) if cash shall be offered as
consideration, the New Purchaser’s purchase price (the “New Purchase Price”),
(B) if Seller Notes shall be offered as consideration, the CUSIP numbers and
face value of all such Seller Notes or (C) if a combination of cash and Seller
Notes shall be offered as consideration, (I) the amount of cash (the “Cash
Portion”) and (II) the CUSIP numbers and face value of all such Seller Notes
(the “Partial Debt Consideration”) and (2) any amendments or modifications to
the terms and conditions hereof that the New Purchaser and Seller would agree to
make to this Agreement if the New Purchaser and Seller had originally executed
this Agreement (such amendments or modifications collectively, the “Proposed
Amendments”).  Except for the Membership Interest Purchase Letter Agreement with
the New Purchaser, Seller shall not enter into any contract, agreement,
commitment, undertaking or other arrangement with any Third-Party Purchaser with
respect to the Transferred Class M Units.  Immediately upon executing the
Membership Interest Purchase Letter Agreement, Seller shall deliver to Purchaser
(i) a copy of the Membership Interest Purchase Letter Agreement and (ii) a
notice (the “Superior Offer Notice”) informing Purchaser that Seller intends to
accept the terms of the Membership Interest Purchase Letter Agreement in the
event that Purchaser does not elect to retain the Transferred Class M Common
Units pursuant to Section 5.4(d).
 
(d)
 
(i)           If the consideration to be paid by the New Purchaser is cash,
within 10 Business Days of receipt of the Superior Offer Notice, Purchaser shall
elect by notice in writing to Seller either:
 
(A) to retain the Transferred Class M Units, in which case (1) Purchaser and
Seller shall execute an amendment to this Agreement that incorporates the
Proposed Amendments set forth in the Membership Interest Purchase Letter
Agreement no later than 10 Business Days after Purchaser’s election, (2)
Purchaser shall remit to Seller an amount equal to the difference between the
New Purchase Price and the Purchase Price (the “Additional Cash Consideration”),
and (3) Seller shall terminate the Membership Interest Purchase Letter
Agreement; or
 
(B) to transfer the Transferred Class M Units to the New Purchaser, in which
case (1) Seller and the New Purchaser shall execute a purchase agreement (a “New
Purchase Agreement”) substantially similar in all respects to this Agreement as
this Agreement would be amended to incorporate the Proposed Amendments, (2)
Seller shall deliver to Purchaser a copy of the New Purchase Agreement
immediately upon execution, and (3) on the New Purchase Agreement Closing Date,
(a) the New Purchaser shall pay to Purchaser an amount in cash equal to New
Purchase Price, (b) Purchaser shall remit to Seller an amount in cash equal to
the Additional Cash Consideration, and (c) Purchaser shall execute and deliver
to Seller or its designee the Purchaser Unit Assignment.
 
15

--------------------------------------------------------------------------------


 
(ii)          If the consideration to be paid by the New Purchaser is Seller
Notes (the “Debt Consideration”), within two Business Days of receipt of the
Superior Offer Notice, Purchaser and Seller shall determine the First
Value.  Within eight Business Days of such determination, Purchaser shall elect
by notice in writing to Seller either:
 
(A) to retain the Transferred Class M Units, in which case (1) Purchaser and
Seller shall execute an amendment to this Agreement that incorporates the
Proposed Amendments set forth in the Membership Interest Purchase Letter
Agreement no later than 10 Business Days after Purchaser’s election, (2)
Purchaser shall remit to Seller an amount equal to the difference between the
First Value and the Purchase Price, and (3) Seller shall terminate the
Membership Interest Purchase Letter Agreement; or
 
(B) to transfer the Transferred Class M Units to the New Purchaser, in which
case (1) Seller and the New Purchaser shall execute a purchase agreement (a “New
Purchase Agreement”) substantially similar in all respects to this Agreement as
this Agreement would be amended to incorporate the Proposed Amendments, (2)
Seller shall deliver to Purchaser a copy of the New Purchase Agreement
immediately upon execution, (3) on the New Purchase Agreement Closing Date,
Purchaser shall execute and deliver to Seller or its designee the Purchaser Unit
Assignment upon receipt of the Debt Consideration, and (4) (a) if the Second
Value is greater than the Purchase Price, Purchaser shall transfer to Seller a
portion of the Debt Consideration in an amount equal to the difference between
the Second Value and the Purchase Price, or (b) if the Second Value is less than
the Purchase Price, Seller shall pay to Purchaser an amount equal to the
difference between the Purchase Price and the Second Value.
 
(iii)         If the consideration to be paid by the New Purchaser is a
combination of cash and Seller Notes, within two Business Days of receipt of the
Superior Offer Notice, Purchaser and Seller shall determine the First Partial
Value.  Within eight Business Days of such determination, Purchase shall elect
by notice in writing to Seller either:
 
(A) to retain the Transferred Class M Units, in which case (1) Purchaser and
Seller shall execute an amendment to this Agreement that incorporates the
Proposed Amendments set forth in the Membership Interest Purchase Letter
Agreement no later than 10 Business Days after Purchaser’s election, (2)
Purchaser shall remit to Seller an amount equal to the difference between (a)
the sum of the Cash Portion and the First Partial Value and (b) the Purchase
Price, and (3) Seller shall terminate the Membership Interest Purchase Letter
Agreement; or
 
16

--------------------------------------------------------------------------------


 
(B) to transfer the Transferred Class M Units to the New Purchaser, in which
case (1) Seller and the New Purchaser shall execute a purchase agreement (a “New
Purchase Agreement”) substantially similar in all respects to this Agreement as
this Agreement would be amended to incorporate the Proposed Amendments, (2)
Seller shall deliver to Purchaser a copy of the New Purchase Agreement
immediately upon execution, (3) on the New Purchase Agreement Closing Date,
Purchaser shall execute and deliver to Seller or its designee the Purchaser Unit
Assignment upon receipt of Cash Portion and the Partial Debt Consideration, and
(4) (a) if the sum of (I) the Cash Portion and (II) the Second Partial Value is
greater than the Purchase Price, Purchaser shall transfer to Seller either a
portion of the Partial Debt Consideration or cash or a combination of Partial
Debt Consideration and cash, at Purchaser’s option, in an amount equal to the
difference between the Second Partial Value and the Purchase Price, or (b) if
the sum of (I) the Cash Portion and (II) the Second Partial Value is less than
the Purchase Price, Seller shall pay to Purchaser an amount equal to the
difference between the Purchase Price and the sum of (x) the Cash Portion and
(y) the Second Partial Value.
 
(iv)         For the avoidance of doubt, if Purchaser elects to transfer the
Transferred Class M Common Units pursuant to this Section 5.4(d), in accordance
with the Unit Assignment, from and after the Closing Date through the New
Purchase Agreement Closing Date, Purchaser shall be the holder, beneficially and
of record, of the Transferred Class M Common Units and shall bear the assumed
obligations and liabilities under the Effective IB Finance LLC Agreement.
 
(e)           If at any time after the New Purchase Agreement Closing Date, the
New Purchaser shall consider or be advised that any assurances or any other
actions or things are reasonably necessary to vest, perfect or confirm ownership
(of record or otherwise) in the New Purchaser its title or interest in the
Transferred Class M Common Units, Purchaser shall use commercially reasonable
efforts to execute and deliver all bills of sale, instruments of conveyance,
powers of attorney, assignments and assurances and take and do all such other
actions and things as may be reasonably requested by the New Purchaser in order
to vest, perfect or confirm any and all right, title and interest in, to and
under the Transferred Class M Common Units, as applicable; provided, however,
that Purchaser shall have no obligation to make any representations or
warranties with respect to the Transferred Class M Common Units other than those
representations and warranties contained in the Purchaser Unit Assignment.
 
(f)
 
(i)           If the consideration to be paid by the New Purchaser includes
Seller Notes, on the date Purchaser receives the Superior Offer Notice,
Purchaser and Seller shall each immediately contact one Broker-Dealer at its
sole cost and expense, each of which shall be asked to provide on the date of
such contact a quotation of the fair market value of the applicable Seller Notes
as of 11:00 a.m. eastern time on the date of the execution of the Membership
Interest Purchase Letter Agreement.  If such quotations vary by less than five
percentage points, then the value of the applicable Seller Notes shall be the
average of such two quotations.  If such quotations vary by more than five
percentage points, then Purchaser and Seller shall immediately jointly contact a
third Broker-Dealer, the cost and expense of which, if any, shall be shared
equally by Purchaser and Seller, who shall be asked to provide on the date of
such contact a quotation of the fair market value of the applicable Seller Notes
as of 11:00 a.m. eastern time on the date of the execution of the Membership
Interest Purchase Letter Agreement, and the final value of the applicable Seller
Notes as of 11:00 a.m. eastern time on the date of the execution of the
Membership Interest Purchase Letter Agreement shall be the average of all three
Broker-Dealer quotations.
 
17

--------------------------------------------------------------------------------


 
(ii)          If the consideration to be paid by the New Purchaser includes
Seller Notes, on the New Purchase Agreement Closing Date, Purchaser and Seller
shall each immediately contact one Broker-Dealer at its sole cost and expense,
each of which shall be asked to provide on the date of such contact a quotation
of the fair market value of the applicable Seller Notes as of 11:00 a.m. eastern
time on the New Purchase Agreement Closing Date.  If such quotations vary by
less than five percentage points, then the value of the applicable Seller Notes
as of 11:00 a.m. eastern time on the New Purchase Agreement Closing Date shall
be the average of such two quotations.  If such quotations vary by more than
five percentage points, then Purchaser and Seller shall immediately jointly
contact a third Broker-Dealer, the cost and expense of which, if any, shall be
shared equally by Purchaser and Seller, who shall be asked to provide on the
date of such contact a quotation of the fair market value of the applicable
Seller Notes as of 11:00 a.m. eastern time on the New Purchase Agreement Closing
Date, and the final value of the applicable Seller Notes as of 11:00 a.m.
eastern time on the New Purchase Agreement Closing Date shall be the average of
all three Broker-Dealer quotations.
 
(iii)         For purposes hereof, “Broker-Dealer” shall mean an independent
nationally recognized broker-dealer experienced in valuing the applicable Seller
Notes.
 
5.5           Services Between GMAC Bank and Seller.  Purchaser and Seller shall
review all of the Affiliate Agreements and shall use their commercially
reasonable efforts either to, within 180 days following the Closing Date,
terminate each such Affiliate Agreement or modify the terms of each such
Affiliate Agreement, as applicable and necessary, so that the terms thereof are
at least as favorable to Seller’s Affiliate that is a party thereto and the Bank
or the Bank’s Affiliate that is a party thereto, respectively, as could be
obtained through arm’s length negotiations between unrelated parties.  The terms
of any new or modified Affiliate Agreement between Seller’s Affiliate, on the
one hand, and the Bank or the Bank’s Affiliate, on the other hand, shall be
subject to all applicable Laws and regulatory review, and the parties agree to
cause their applicable Affiliates to timely seek all necessary regulatory review
for any such modifications.  Notwithstanding the foregoing, each party to each
Affiliate Agreement shall have the right to terminate such Affiliate Agreement
subject to the termination provisions thereof; provided, however, that Seller
shall cause its applicable Affiliates to not deliver a termination notice under
any Affiliate Agreement that would cause such Affiliate Agreement to terminate
prior to the date that is 180 days after the Closing Date.
 
ARTICLE 6.

 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
The obligation of Purchaser to execute this Agreement and consummate the
transactions contemplated hereby is, at the option of Purchaser, subject to
satisfaction of each of the following conditions precedent on or before the
Closing Date:
 
6.1           Deliveries by Seller.  Seller shall have effected the applicable
deliveries required pursuant to Section 2.4.
 
18

--------------------------------------------------------------------------------


 
6.2           Injunctions.  No court or other Governmental Authority shall have
issued an order, decree or ruling that shall then be in effect enjoining,
restraining or prohibiting the completion of the transactions contemplated
hereby and no suit, action or proceeding shall have been instituted by a
Governmental Authority which is reasonably likely to result in an order, decree
or ruling with the effect of enjoining, restraining or prohibiting the
transactions contemplated by this Agreement, or that would be reasonably likely
to prevent or make illegal the consummation of the transactions contemplated by
this Agreement.
 
6.3           Laws.  There shall not be any Law restraining, enjoining or
prohibiting the consummation of the transaction contemplated by this Agreement.
 
ARTICLE 7.

 
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER
 
The obligation of Seller to execute this Agreement and consummate the
transactions contemplated hereby is, at the option of Seller, subject to the
satisfaction of each of the following conditions precedent on or before the
Closing Date:
 
7.1           Deliveries by Purchaser.  Purchaser shall have effected the
applicable deliveries required pursuant to Section 2.5.
 
7.2           Injunctions.  No court or other Governmental Authority shall have
issued an order, decree or ruling that shall then be in effect enjoining,
restraining or prohibiting the completion of the transactions contemplated
hereby and no suit, action or proceeding shall have been instituted by a
Governmental Authority which is reasonably likely to result in an order, decree
or ruling with the effect of enjoining, restraining or prohibiting the
transactions contemplated by this Agreement, or that would be reasonably likely
to prevent or make illegal the consummation of the transactions contemplated by
this Agreement.
 
7.3           Laws.  There shall not be any Law restraining, enjoining, or
prohibiting the consummation of the transaction contemplated by this Agreement.
 
7.4           Fairness Opinion.  The independent members of the board of
directors of Seller shall have received a written opinion of Goldin Associates,
LLC reasonably acceptable in form and substance to such independent members as
to the fairness to Seller, from a financial point of view, of the consideration
to be received by Seller from the sale of the Transferred Class M Common Units
to Purchaser pursuant to the terms hereof.
 
ARTICLE 8.

 
SURVIVAL AND INDEMNIFICATION
 
8.1           Survival.  The representations and warranties of the parties
hereto contained herein shall survive the Closing until two years after the
Closing Date; provided, that the Excluded Representations shall survive the
Closing forever.
 
19

--------------------------------------------------------------------------------


 
8.2           Indemnification by Seller.  Subject to Section 8.4, Seller agrees
to indemnify Purchaser, its Affiliates and its officers, directors, employees,
successors and permitted assigns (the “Purchaser Indemnified Parties”) after the
Closing against and in respect of, and agrees to hold the Purchaser Indemnified
Parties harmless from, any and all Losses imposed on, incurred by or suffered by
any Purchaser Indemnified Party arising out of or resulting from any of the
following:
 
(a)           any breach of or any inaccuracy in any representation or warranty
made by Seller in this Agreement other than any breach of or inaccuracy in an
Excluded Representation; provided, that Seller shall not have any liability
under this Section 8.2(a) for any breach of or inaccuracy in any representation
or warranty unless a notice of the Purchaser Indemnified Party’s claim is given
to Seller at any time in the future promptly following discovery of such breach;
provided, that the failure of the Purchaser Indemnified Party to give such
prompt written notice shall not relieve Seller of its obligations under this
Article 8 except to the extent (if any) that Seller has been prejudiced thereby;
 
(b)           any breach of or any inaccuracy in any Excluded Representation;
provided, that Seller shall not have any liability under this Section 8.2(b) for
any breach of or inaccuracy in any representation or warranty unless a notice of
the Purchaser Indemnified Party’s claim is given to Seller at any time in the
future promptly following discovery of such breach; provided, that the failure
of the Purchaser Indemnified Party to give such prompt written notice shall not
relieve Seller of its obligations under this Article 8 except to the extent (if
any) that Seller has been prejudiced thereby; or
 
(c)           any breach of or failure by (excluding any breach or inaccuracy
covered by Sections 8.2(a) and 8.2(b) above) Seller to perform any agreement,
covenant, obligation or undertaking of Seller set out in this Agreement.
 
8.3           Indemnification by Purchaser.  Subject to Section 8.4, Purchaser
agrees to indemnify Seller, its Affiliates and its officers, directors,
employees, successors and permitted assigns (the “Seller Indemnified Parties”)
after the Closing against and in respect of, and agrees to hold the Seller
Indemnified Parties harmless from, any and all Losses asserted against, imposed
on, incurred by or suffered by any Seller Indemnified Party arising out of or
resulting from any of the following:
 
(a)           any breach of or any inaccuracy in any representation or warranty
made by Purchaser in this Agreement other than any breach of or inaccuracy in an
Excluded Representation; provided, that Purchaser shall not have any liability
under this Section 8.3(a) for any breach of or inaccuracy in any representation
or warranty unless a notice of the Seller Indemnified Party’s claim is given to
Purchaser at any time in the future promptly following discovery of such breach;
provided, that the failure of the Seller Indemnified Party to give such prompt
written notice shall not relieve Purchaser of its obligations under this Article
8 except to the extent (if any) that Purchaser has been prejudiced thereby;
 
20

--------------------------------------------------------------------------------


 
(b)           any breach of or any inaccuracy in any Excluded Representation;
provided, that Purchaser shall not have any liability under this Section 8.3(b)
for any breach of or inaccuracy in any representation or warranty unless a
notice of the Seller Indemnified Party’s claim is given to Purchaser at any time
in the future promptly following discovery of such breach; provided, that the
failure of the Seller Indemnified Party to give such prompt written notice shall
not relieve Purchaser of its obligations under this Article 8 except to the
extent (if any) that Purchaser has been prejudiced thereby; or
 
(c)           any breach of or failure by (excluding any breach or inaccuracy
covered by Sections 8.3(a) and 8.3(b) above) Purchaser to perform any agreement,
covenant, obligation or undertaking of Purchaser set out in this Agreement.
 
8.4           Limitations on Liability.  Notwithstanding any other provision of
this Agreement:
 
(a)           Seller shall not have any obligation to indemnify the Purchaser
Indemnified Parties unless the aggregate amount of Losses subject to
indemnification pursuant to Section 8.2(a) shall exceed 1% of the Purchase Price
(the “Basket Amount”), and once such amount is exceeded, Seller shall indemnify
the Purchaser Indemnified Parties for, and shall be liable for, the full amount
of all Losses subject to indemnification pursuant to Section 8.2(a) (subject to
the other limitations on indemnification expressly set forth in this Agreement),
without reduction for the Basket Amount. In no event shall the aggregate
liability of Seller pursuant to Section 8.2(a) for Losses incurred or suffered
by the Purchaser Indemnified Parties exceed 25% of the Purchase Price (the
“Indemnification Cap”). Notwithstanding the foregoing, the Indemnification Cap
shall not apply to (i) any liability of Seller pursuant to Sections 8.2(b), (ii)
any liability of Seller pursuant to Section 8.2(c), (iii) any liability of
Seller under Section 8.9 or (iv) any liability of Seller under Article 9.
 
(b)           Subject to Section 8.9, the sole and exclusive liability and
responsibility of Seller to the Purchaser Indemnified Parties under or in
connection with this Agreement or the transactions contemplated hereby
(including for any breach of or inaccuracy in any representation or warranty or
for any breach of any covenant or obligation) and the sole and exclusive remedy
of the Purchaser Indemnified Parties with respect to any of the foregoing, shall
be as set forth in Article 8 and Article 9.
 
(c)           Subject to Section 8.9, the sole and exclusive liability and
responsibility of Purchaser to the Seller Indemnified Parties under or in
connection with this Agreement or the transactions contemplated hereby
(including for any breach of or inaccuracy in any representation or warranty or
for any breach of any covenant or obligation) and the sole and exclusive remedy
of the Seller Indemnified Parties with respect to any of the foregoing, shall be
as set forth in Article 8 and Article 9.
 
8.5           Claims.  As promptly as is reasonably practicable after knowledge
of a claim for indemnification under this Agreement that does not involve a
third party claim, or the commencement of any suit, action or proceeding of the
type described in Section 8.6, becomes within the knowledge of Purchaser or
Seller, as the case may be, the Indemnified Person shall give written notice to
the Indemnifying Person of such claim, which notice shall specify in reasonable
detail the nature of such claim and the estimated amount (if then susceptible to
estimation) that the Indemnified Person at the time plans to seek hereunder from
the Indemnifying Person, together with such reasonably available information (if
not already available to the Indemnifying Person) as may be necessary for the
Indemnifying Person to determine that the limitations in Section 8.4 have been
satisfied or do not apply; provided, that failure of the Indemnified Person to
give such notice of any such claim shall not release, waive or otherwise affect
the obligations under this Article 8 of the Indemnifying Person with respect
thereto except to the extent that it is materially prejudiced by the failure or
delay in giving such notice.
 
21

--------------------------------------------------------------------------------


 
8.6           Notice of Third Party Claims; Assumption of Defense.  The
Indemnified Person shall give written notice (the “Initial Notice”) as promptly
as is reasonably practicable, but in any event no later than 10 Business Days
after receiving notice thereof, to the Indemnifying Person of the written
assertion of any claim, or the commencement of any suit, action or proceeding,
by any Person not a party hereto in respect of which indemnity is to be sought
under this Agreement (which notice shall specify in reasonable detail the nature
of such claim and the estimated amount (if then susceptible to estimation) that
the Indemnified Person at that time plans to seek hereunder from the
Indemnifying Person, together with such reasonably available information (if not
already available to the Indemnifying Person) as may be necessary for the
Indemnifying Person to determine that the limitations in Section 8.4 have been
satisfied or do not apply); provided, that failure of the Indemnified Person to
give such notice of any such claim or commencement shall not release, waive or
otherwise affect the obligations under this Article 8 of the Indemnifying Person
with respect thereto except to the extent that it is materially prejudiced by
the failure or delay in giving such notice.  The Indemnifying Person may, at its
own expense, (a) participate in the defense of any such claim, suit, action or
proceeding and (b) upon notice to the Indemnified Person within 10 Business Days
after the receipt of the Initial Notice from the Indemnified Person of the
claim, suit, action or proceeding, assume the defense thereof with counsel of
its own choice reasonably acceptable to the Indemnified Person, and in the event
of such assumption, shall have the exclusive right, subject to compliance by the
Indemnifying Person with clauses (a) and (c) of Section 8.7, to settle or
compromise such claim, suit, action or proceeding.  If the Indemnifying Person
does not so elect to assume such defense in accordance with the terms of this
Section 8.6, the Indemnified Person may defend such claim, suit, action or
proceeding in such manner as the Indemnified Person may deem appropriate,
including settling such claim or action or proceeding (after giving notice of
the same to the Indemnifying Person) on such terms as the Indemnified Person may
deem appropriate, and the Indemnifying Person shall assist and cooperate with
such defense in accordance with Section 5.2 and, if liable pursuant to this
Article 8, shall promptly indemnify the Indemnified Person in accordance with
the provisions of this Article 8.  If the Indemnifying Person so assumes such
defense, the Indemnified Person shall have the right (but not the duty) to
participate in the defense thereof and to employ counsel separate from the
counsel employed by the Indemnifying Person; provided, that the expense of
separate counsel so employed shall be borne by the Indemnified Person unless
there exists actual or potential conflicting interests between the Indemnifying
Person and the Indemnified Person.  Whether or not the Indemnifying Person
chooses to defend or prosecute any such claim, suit, action or proceeding, all
of the parties hereto shall cooperate in the defense or prosecution thereof.
 
22

--------------------------------------------------------------------------------


 
8.7           Settlement or Compromise.  Any settlement or compromise made or
caused to be made by the Indemnified Person (unless the Indemnifying Person has
the exclusive right to settle or compromise under Section 8.6) or the
Indemnifying Person, as the case may be, of any such claim, suit, action or
proceeding of the kind referred to in Section 8.6 shall also be binding upon the
Indemnifying Person or the Indemnified Person, as the case may be, in the same
manner as if a final judgment or decree had been entered by a court of competent
jurisdiction in the amount of such settlement or compromise; provided, that (a)
no obligation, restriction or Loss shall be imposed on the Indemnified Person as
a result of any settlement or compromise without its prior written consent,
which consent shall not be unreasonably withheld or delayed, (b) if the
Indemnifying Person has assumed the defense of a claim, suit, action or
proceeding pursuant to Section 8.6, the Indemnified Person shall not compromise
or settle such claim, suit, action or proceeding without the prior written
consent of the Indemnifying Person, which consent shall not be unreasonably
withheld or delayed, and (c) such settlement shall not contain any finding or
admission of any violation of Law or any fault on the part of the Indemnified
Person, and shall not have any effect on any other claims that may be made by
the Indemnified Person against the third party bringing the claim, suit, action
or proceeding.
 
8.8           Net Losses; Subrogation; Mitigation.
 
(a)           Notwithstanding anything contained herein to the contrary, the
amount of any Losses incurred or suffered by an Indemnified Person shall be
calculated after giving effect to (i) any insurance proceeds received by the
Indemnified Person (or any of its Affiliates) with respect to such Losses, but
only if the insurance premium relating to such proceeds has not been paid for by
the Indemnified Person, (ii) any tax benefit realized by the Indemnified Person
(or any of its Affiliates) arising from the facts or circumstances giving rise
to such Losses and from the payment of any amounts to the Indemnified Person (or
any of its Affiliates) on account of any Losses and (iii) any other recoveries
directly relating to such Loss obtained by the Indemnified Person (or any of its
Affiliates) from any other third party, less all Losses related to the pursuing
and receipt of such recoveries and any related recoveries.  Each Indemnified
Person shall exercise commercially reasonable efforts to obtain such proceeds,
benefits and recoveries; provided, that no party shall be required to use such
efforts if they would be detrimental in any material respect to such party.  If
any such net proceeds, benefits or recoveries are received by an Indemnified
Person (or any of its Affiliates) with respect to any Losses after an
Indemnifying Person has made a payment to the Indemnified Person with respect
thereto, the Indemnified Person (or such Affiliate) shall pay to the
Indemnifying Person the amount of such net proceeds, benefits or recoveries (up
to the amount of the Indemnifying Person’s payment).
 
(b)          Upon making any payment to an Indemnified Person in respect of any
Losses, the Indemnifying Person shall, to the extent of such payment, be
subrogated to all rights of the Indemnified Person (and its Affiliates) against
any insurance company or any other third party from which the Indemnified Person
(and its Affiliates) has contractual indemnity rights, in respect of the Losses
to which such payment relates.  Such Indemnified Person (and its Affiliates) and
Indemnifying Person shall execute upon request all instruments reasonably
necessary to evidence or further perfect such subrogation rights.
 
(c)           Purchaser and Seller shall use commercially reasonable efforts to
mitigate any Losses, whether by asserting claims against a third party or by
otherwise qualifying for a benefit that would reduce or eliminate an indemnified
matter; provided, that no party shall be required to use such efforts if they
would be detrimental in any material respect to such party.
 
23

--------------------------------------------------------------------------------


 
8.9           Special Rule for Fraud.  Notwithstanding anything in this Article
8 or elsewhere in this Agreement to the contrary, in the event of a breach of a
representation or warranty by any party to this Agreement that constitutes
fraud, the representation or warranty that has been breached will survive the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby (regardless of any investigation made by any
party to this Agreement or on its behalf) and will continue in full force and
effect for perpetuity, and any Losses from any such breach shall not be subject
to the indemnification basket, cap or other limitations contained in this
Article 8
 
ARTICLE 9.TAX MATTERS
 
9.1           Transfer Taxes.  All excise, goods and services, sales (including
bulk sales), use, value added, registration, recording, documentary,
conveyancing, property, and transfer taxes incurred with the transactions
contemplated by this Agreement (“Transfer Taxes”) shall be borne equally (50/50)
by Purchaser and Seller.  Seller and Purchaser shall cooperate to timely
prepare, and (a) Seller shall file or cause to be filed any returns or other
filings relating to such Transfer Taxes (unless Purchaser is required by
applicable Law to file the return) with respect to the Transferred Class M
Common Units and (b) Purchaser shall file or cause to be filed any returns or
other filings relating to such Transfer Taxes (unless Seller is required by
applicable Law to file the return) with respect to the Transferred Notes, in
each case including any claim for exemption or exclusion from the application or
imposition of any Transfer Taxes.  With respect to any such returns or filings
required to be filed by Seller, Seller shall provide Purchaser with a copy of
such return or other filing and a copy of a receipt showing payment of any such
Transfer Tax.  With respect to any such returns or filings required to be filed
by Purchaser, Purchaser shall provide Seller with a copy of such return or other
filing and a copy of a receipt showing payment of any such Transfer Tax.
 
9.2           Liability for Taxes and Related Matters.
 
(a)           To the extent any liability for Taxes is adjusted subsequent to
the Closing Date, Seller shall pay the additional liability or receive refunds
related to such adjustments with respect to amounts attributable to the
Transferred Class M Common Units related to all tax periods prior to the
Closing.  Purchaser shall be responsible for payment of Taxes that relate to the
Transferred Class M Common Units after the Closing.  Except as otherwise
required by applicable Law, the parties agree that any changes to
Taxes attributable to the Transferred Class M Common Units for all tax periods
prior to the Closing which would have affected the value of the Transferred
Class M Common Units as of the Closing Date, if they had been recorded as of
such date, shall be treated as a purchase price adjustment for income Tax
purposes.
 
(b)           To the extent any liability for Taxes is adjusted subsequent to
the Closing Date, Purchaser shall pay the additional liability or receive
refunds related to such adjustments with respect to amounts attributable to the
Transferred Notes related to all tax periods prior to the Closing.  Seller shall
be responsible for payment of Taxes that relate to the Transferred Notes after
the Closing.  Except as otherwise required by applicable Law, the parties agree
that any changes to Taxes attributable to the Transferred Notes for all tax
periods prior to Closing, which would have affected the value of the Transferred
Notes as of the Closing Date, if they had been recorded as of such date, shall
be treated as a purchase price adjustment for income Tax purposes.
 
24

--------------------------------------------------------------------------------


 
9.3           Cooperation.  Purchaser and Seller shall reasonably cooperate with
each other in a timely manner in the preparation and filing of any Tax Returns
and the conduct of any Tax audit or other Tax proceeding. 
 
9.4           Refunds.
 
(a)           To the extent that any Tax refunds are received by Purchaser
relating to the periods prior to the Closing, and any amounts credited against
Taxes to which Purchaser becomes entitled, that relate to the Transferred Class
M Common Units and to such periods shall be paid to Seller, but only to the
extent that such amounts have a real economic impact on Seller in jurisdictions
where it files its Tax Returns as a separate company.
 
(b)           To the extent that any Tax refunds are received by Seller relating
to the periods prior to the Closing, and any amounts credited against Taxes to
which Seller becomes entitled, that relate to the Transferred Notes and to such
periods shall be paid to Purchaser, but only to the extent that such amounts
have a real economic impact on Purchaser in jurisdictions where it files its Tax
Returns as a separate company.
 
ARTICLE 10.

 
MISCELLANEOUS
 
10.1         Expenses.  Each party hereto shall bear its own expenses with
respect to this transaction.
 
10.2         Amendment.  This Agreement may be amended, modified or supplemented
only in writing signed by each of the parties hereto.
 
10.3         Notices.  Any written notice to be given hereunder shall be deemed
given:  (a) when received if given in person or by nationally recognized
courier; (b) on the date of transmission if sent by telecopy, e-mail or other
wire transmission (receipt confirmed); (c) three Business Days after being
deposited in the US mail, certified or registered mail, postage prepaid; and (d)
if sent by an internationally recognized overnight delivery service, the second
Business Day following the date given to such overnight delivery service
(specified for overnight delivery and receipt confirmed).  All notices shall be
addressed as follows:
 
If to any Seller, addressed as follows:
 
Residential Capital, LLC
One Meridian Crossings, Suite 100
Minneapolis, Minnesota 55423
Attn:  General Counsel
Telephone:  (952) 857-6415
Facsimile:  (952) 352-0586
 
25

--------------------------------------------------------------------------------




With a copy to:


Skadden, Arps, Slate, Meagher & Flom LLP
333 West Wacker Drive, Suite 1900
Chicago, Illinois 60606
Attn:       Peter Krupp
Kimberly deBeers
Telephone:  (312) 407-0700
Facsimile:  (312) 407-0411


and:


Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071
Attn:  Casey Fleck
Telephone: (213) 687-5341
Facsimile: (213) 687-5600


If to Purchaser, addressed as follows:
 
GMAC LLC
200 Renaissance Center
Detroit Michigan, MI 48235
Attn:  General Counsel
Telephone:  (313) 565-6128
Facsimile:  (313) 656-6189
 
with a copy to:


Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois  60606
Attention: Elizabeth A. Raymond, Esq.
Telephone:  (312) 701-7322
Facsimile:  (312) 701-7711
 
10.4         Waivers.  The failure of a party to require performance of any
provision hereof shall not affect its right at a later time to enforce the
same.  No waiver by a party of any term, covenant, representation or warranty
contained herein shall be effective unless in writing.  No such waiver in any
one instance shall be deemed a further or continuing waiver of any such term,
covenant, representation or warranty in any other instance.
 
10.5         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
10.6         Applicable Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS (BOTH SUBSTANTIVE AND
PROCEDURAL), AND NOT THE CONFLICT OF LAWS PRINCIPLES OF THE STATE OF DELAWARE.
 
26

--------------------------------------------------------------------------------


 
10.7         Assignment.  This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors and permitted assigns;
provided, that no assignment of either party’s rights or obligations may be made
without the written consent of the other party, which consent shall not be
unreasonably withheld or delayed, other than (i) an assignment to an Affiliate
of either party, including in connection with any financing transactions entered
into by Purchaser, or (ii) an assignment by Purchaser to any subsequent
purchaser of all or substantially all of the Transferred Class M Common Units so
long as such subsequent purchaser agrees in writing to comply with Purchaser’s
obligations hereunder.
 
10.8         No Third Party Beneficiaries.  This Agreement is solely for the
benefit of the parties hereto and, solely with respect to Article 8 and Article
9, any Indemnified Person hereunder, and, except as aforesaid, no provision of
this Agreement shall be deemed to confer any remedy, claim or right upon any
third party, including any employee or former employee of Seller or any
participant or beneficiary in any benefit plan, program or arrangement.
 
10.9         Waiver of Jury Trial.  EACH PARTY HEREBY IRREVOCABLY WAIVES ITS
RIGHTS TO A JURY TRIAL IN CONNECTION WITH ANY SUIT, ACTION, PROCEEDING OR
COUNTERCLAIM BROUGHT BY SUCH PARTY AGAINST THE OTHER IN CONNECTION WITH OR
ARISING FROM THIS AGREEMENT.
 
10.10       Written Disclosures.  Neither the specification of any dollar amount
in any representation or warranty contained in this Agreement nor the inclusion
of any specific item in any written disclosure by Seller to Purchaser made
pursuant to the terms of this Agreement is intended to imply that such amount,
or higher or lower amounts, or the item so included or other items, are or are
not material, and no party shall use the fact of the setting forth of any such
amount or the inclusion of any such item in any dispute or controversy between
the parties as to whether any obligation, item or matter not described herein or
included in any written disclosure by Seller to Purchaser made pursuant to the
terms of this Agreement is or is not material for purposes of this
Agreement.  Unless this Agreement specifically provides otherwise, neither the
specification of any item or matter in any representation or warranty contained
in this Agreement nor the inclusion of any specific item in any written
disclosure by Seller to Purchaser made pursuant to the terms of this Agreement
is intended to imply that such item or matter, or other items or matters, are or
are not in the ordinary course of business, and no party shall use the fact of
the setting forth or the inclusion of any such item or matter in any dispute or
controversy between the parties as to whether any obligation, item or matter not
described herein or included in any written disclosure by Seller to Purchaser
made pursuant to the terms of this Agreement is or is not in the ordinary course
of business for purposes of this Agreement.
 
10.11       Incorporation.  The respective Exhibits and Schedules attached
hereto and referred to herein are incorporated into and form a part of this
Agreement.
 
10.12       Complete Agreement.  This Agreement constitutes the complete
agreement of the parties with respect to the subject matter hereof and supersede
all prior discussions, negotiations and understandings.
 
27

--------------------------------------------------------------------------------


 
10.13       Public Announcements.  Seller and Purchaser each agree that they and
their Affiliates shall not issue any press release or otherwise make any public
statement or respond to any media inquiry with respect to this Agreement or the
transactions contemplated hereby without the prior approval of the other
parties, which shall not be unreasonably withheld or delayed, except as may be
required by Law or by any stock exchanges having jurisdiction over Seller,
Purchaser or their Affiliates.
 
10.14       Further Assurances.  At any time and from time to time after the
Closing, at Purchaser’s reasonable request and without further consideration,
Seller shall execute and deliver, and cause its Affiliates, as appropriate, to
execute and deliver, such other instruments of sale, transfer, conveyance,
assignment and confirmation and take such further actions as Purchaser may
reasonably deem necessary or desirable in order to more effectively transfer,
convey and assign to Purchaser (or any successor or permitted assign of
Purchaser), and to confirm Purchaser’s (and any such successor’s and assign’s)
title to the Transferred Class M Common Units, to put Purchaser (and any such
successor and assign) in actual possession and operating control thereof and to
assist Purchaser (and any such successors and assigns) in exercising all rights,
title and interests with respect thereto.
 
10.15       Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party in any material respect.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in a mutually acceptable
manner in order that the transactions contemplated hereby be consummated as
originally contemplated to the greatest extent possible.
 
28

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered on January 30, 2009.



 
RESIDENTIAL CAPITAL, LLC
     
By:
 /s/ James N. Young    
Name: James N. Young
 
Title:   Chief Financial Officer
     
GMAC LLC
     
By:
 /s/ Robert S. Hull    
Name: Robert S. Hull
 
Title:   EVP and Chief Financial Officer

 

--------------------------------------------------------------------------------


 